Filed by Alpha Beta Netherlands Holding N.V. Pursuant to Rule 425 under the Securities Act of 1933 Subject Companies: NYSE Euronext (Commission File No. 001-33392) Deutsche Börse January 18, 2012 Reto Francioni, Global Securities Finance Summit, Keynote Speech (January 18, 2012): Intro Ladies and gentlemen, This GSF Summit takes place – again, I may say – at a decisive moment for the exchange industry, for the financial sector and indeed for the world economy as a whole, especially here in Europe. And when I say exchange industry I am naturally referring to the post-trade sector as well – and not as some complex and little-understood back-office activity, but as a central part of exchange organisations such as Deutsche Börse Group. In fact, I believe that the post-trade sector offers many services that provide essential solutions to the problems the financial sector is facing, and that it can therefore also make a very strong contribution to today’s strategies for the future development of exchanges, and, indeed for the functioning of markets in general. Within the integrated, very successful and client-focused business model of Deutsche Börse Group, it is Clearstream that provides a large part of these services. It has been an essential – and I must say highly respected – part of Deutsche Börse Group since the year 2000, and it has been present here in Luxembourg for more than four decades. This gives Luxembourg a special place in the global exchange world and in particular in the post-trade industry – and it is therefore the ideal place for the GSF Summit to take place each year. I guess that you will expect me to bring you up to date on a major integration project in the transatlantic exchange business.
